Citation Nr: 9902174	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  96-32 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from August 1987 to July 1991.

This matter arises before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the veterans bilateral hearing loss 
disability.


REMAND

The Board finds that there is no question that the veteran in 
this case has provided credible data substantiating the 
presence of hearing loss during his period of service.  
Results from examinations conducted in service from 1987 to 
1991 indicate varying degrees of bilateral hearing loss.  
Pursuant to Hensley, any reading higher than 20 decibels at 
any frequency between 500 and 4000 indicates some level of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Furthermore, pursuant to VA law, there is no question that 
the veteran demonstrated hearing loss in the right ear during 
service.  See 38 C.F.R. § 3.385 (1998). 

Additionally, the Board recognizes that the results from the 
most recent VA hearing evaluation conducted in March 1996 
also indicate some level of hearing impairment.  See Hensley 
at 155.  However, under VA law, entitlement to service 
connection for hearing impairment is subject to more 
stringent requirements than those provided in Hensley.  
38 C.F.R. § 3.385.  Absent readings pursuant to 38 C.F.R. 
§ 3.385, service connection may not be granted for hearing 
loss. 

Nonetheless, a review of the record reveals a private 
audiological evaluation conducted in July 1996 in which there 
is some evidence of hearing impairment.  However, there is no 
evidence that the RO considered the results from this 
particular examination and it was not addressed in a 
supplemental statement of the case.  Specifically, the RO 
considered the veterans service medical records and the 
results from the March 1996 VA examination that demonstrated 
hearing impairment with readings of 30 and 25 decibels at a 
frequency of 4000 Hertz in the right and left ears 
respectively.  Furthermore, there is no evidence of record to 
indicate that the veteran waived consideration by the RO of 
the 1996 private examination report.

Thus, in light of the findings noted above, and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the regional office (RO) for the following 
actions:

1.  The veterans claims file should be 
returned to the RO in order that the July 
1996 private audiological examination be 
considered in its determination of 
service connection for bilateral hearing 
loss.  Specifically, as part of its 
review and consideration of the veterans 
claim, the RO should refer the findings 
from the July 1996 examination to an 
audiologist to provide an interpretation 
of the results by converting them into 
numerical data as opposed to the current 
graphic results.  See Kelly v. Brown, 7 
Vet. App. 471 (1995).  Subsequently, 
should the findings as interpreted 
warrant an additional VA audiological 
evaluation, the RO should schedule such 
examination accordingly.

2.  The RO should then again review the 
veterans service connection claim.  All 
pertinent law and regulations should be 
considered.  If the veterans claim 
remains denied, he and his representative 
should be provided with a supplemental 
statement of the case, which should 
include, but not be limited to, any 
additional pertinent law and regulations 
and a complete discussion of the action 
taken on the veterans claim.  The 
applicable response time should be 
allowed.

The case should then be returned to the Board, if in order 
and in compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
